Fill in this information to identify your case:

 

 

 

Debtor 1 Keith Phillip Harenda

Firsl Name Miodle Name Last Name
Debtor 2
(Spouse if. tillng) Fir'stName Middle Name Lasl Name

United Stales Bankruptcy Court for the: EASTERN DlSTRlCT OF WlSCDNS|N

Case number 19-20944
{irtnnwn} l:] Checkiflhlsisan

amended H|ing

 

Officia| Form 1068um
Summary of Your Assets and Liabilities and Certain Statistical information 12/15

Be as complete and accurate as possible lf two married people are t'lling together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this tonn. lf you are filing amended schedules after you file
your original forms, you must till out a new Summary and check the box at the top of this page.

mmmarize ‘(our Assets

 

 

 

 

 

 

 

Your assets
Value__of villany own
1. Schedule A/B: Properl:y (Oflicial Form 106NB)
1a. Copy line 55. Tota£ reai estate, from Schedule A.lB $ 0.00
1b. Copy line 62. Total personal property, from Schedule NB $ 1,739,227_43
1c. Copy|ine 63, Total of all property on ScheduieA/B $ 1,739,227_43
Summarize Your Liabitities
NB§¢!J*.‘\L,§€Q:.N_QM?
2. Schedufe D: Creditors Who Havs Ciaims Secured by Property (Olhc§al Form 106D)
2a Copy the totat you listed in Colurnn A. Amount of claim, at the bottom of the last page of Part l of Schedul'e D... 3 41013)331-51
3. Schedule E/F: Creditors Who Have Unsecureo' Ciaims (Ofliclal Form lOSE/F)
3a. Copy the total claims from Part 1 (priorily unsecured claims) from line 6a of Schedule E/F 5 19»734-33
3b. Copy the total claims from Part 2 (nonprion'ty unsecured ciaims} from line 6j of Scheo‘ule E/F $ 2 057 735_59
¥our total liabilities 3 6,10(|,354_53
Surnmarize Your income and Expenses
4. Schedufe l: Yourmcomo (Ofticia| Form 106|)
Cc>py your combined monthly income from fine 120f Schedule l $ 5»979-54
5. Schedu.'e J: Your Expenses (Ofticial Form 106.|)
Cnpy your monthly expenses from line 22<; of Schedu!e J $ 4321-00

Answer These Questior\s for Administrative and Statistical Records

B. Are you filing for bankruptcy under Chapters 7, 11, or 13?
i_`_| No. `(ou have nothing to report on this part ofthe form. Check this box and submit this form to the court with your other schedules

l Yes
T. What kind of debt do you have?

n ¥our debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personat, family, or
household purpose.” 11 U.S.C. § 101(8}. Fill out lines B-Qg for statistical purposes 28 U.S.C. § 159.

- ¥our debts are not primarily consumer debtsl You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules
Oflicial Fonn T OSSum Summary of YourAssets and Liabilitles and Certain Statistica! tntorrnation page 1 of 2

Soltware Copyn`ghl (c) 4996-2018 Best Case. LLC - m.bestcase.com Best Casa Eankruptoy

Case 19-20944-beh Doc 14 Filed 02/18/19 Page 1 of 2

Debtorl Keith Phi||ip Harenda Case number (r'fknowrr) 19.20944

8. From the Statement of Your Current Monthr'y lncome: Copy your total current monthly income from Ofncial Form
122A-1 Line1‘l;DR,Form122l3 Line‘i1;0R, Form 1220~1 Line14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

`l'.otai claim

From Part 4.on Schedule E/F, copy the following:

9a. Domeslic support obligations (Copy line Ga.) 3 0.00

9b. Taxes and certain other debts you owe the government (Copy line Sb.] $ 19,734_33

9<:. C!aims for death or personal in;'ury while you were intoxicated (Copy line 6<:.) $ 0,00

9cl. Studenl |oans. (Copy line Bf.) $ g,no

9e. Obligalions arising out of a separation agreement or divorce that you did not report as

priority claims (Copy line og.) 0'00

91 Debts to pension or profit-sharing plans;#and other similar debts, (Copy line Bh.) +$ D_QD

99. Total_ Acld lines 9a through Qf. S 19,734_33
Oflicial Form 1OBSum $ummary of Your Assets and Liabilities and Certain Statistical lnforrnation page 2 or 2
SGHware COnyrighf lcl 1996»2018 Besl Caser Ll_C - www.bes\case.wm BestCase Elankruplcy

Case 19-20944-beh Doc 14 Filed 02/18/19 Page 2 of 2

